Title: From James Madison to James Monroe, 19 September 1816
From: Madison, James
To: Monroe, James


        
          Dr. Sir
          Sepr. 19. 1816
        
        There is much force in the reasons given herein for an appt. of a Successor to Genl. Smith, which I had proposed to delay till our return to Washington, if not till the Meeting of Congs. Unless you think some other preferable on the whole to the Depy: Marshall, direct a Commission for him, or if you please a blank one, to be made out & forwarded for our signature. Yrs
        
          J. M
        
      